REASONS FOR ALLOWANCE
Claims 16-24, 26-29 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 16, a process for obtaining polyethylene with an MFI of at least 4 g/10 minutes and a melt strength of at least 8.0 cN, comprising extruding LDPE with an MFI of at least 5 g/10 minutes and a vinyl content of less than 0.25 terminal vinyl groups per 1000 C-atoms in the presence of 500-5,000 ppm of an organic peroxide wherein the LDPE is tubular LDPE.
Claims 17-24, 26-29 depend from claim 16 and therefore contain the limitations of claim 16.

The present claims are allowable over the closest prior art, namely Beran (US 2010/0076160), Mariott (US 2016/0194421), Chaudhary (WO 2016/204949), Sengupta (WO 2013/095862), and Araki (US 6,521,734).
Beran teaches a method of modifying a tubular low density polyethylene (LDPE) with a free radical initiator (abstract). Beran teaches an example where LDPE is fed into an extruder with 2,5-di-(tertbutylperoxy)hexane in an amount of 500 ppm (¶ 22, Table 1) to give a modified LDPE. Beran teaches the tubular LDPE has an MI2 measured in accordance with ASTM D1238 in the range of preferably 5-20 g/10 minutes (¶ 10). This falls in the range recited in claim 16. Beran does not recite (1) the claimed melt strength and MFI of the treated polyethylene or (2) that the tubular LDPE has the claimed terminal vinyl content.
Mariott teaches polyethylene having a melt strength of at least 16.5 cN (¶ 83) and a melt index of 0.05-100 g/10 minutes (¶ 71). Mariott fails to teach the LDPE is tubular LDPE and Mariott fails to teach the tubular LDPE has the claimed terminal vinyl content.
Chaudhary teaches ethylene polymers made in a tubular reactor (abstract) and provides examples of tubular LDPE having an amount of terminal vinyls/1000 carbon atoms of 0.049-0.152 but has a melt flow I2 at 190˚C of 0.5-3.8 dg/min (g/10min) (Table 1). The tubular LDPE falls outside the scope of the instant claims which require the tubular LDPE to have a MFI of at least 5 g/10min.
Sengupta teaches a process where LDPE resins are formed having a melt index of 2.8 and 1.9 dg/min (Table 1) and having terminal vinylidene group/1000C of 0.15 (Table 2) followed by treatment of 1.9 wt% peroxide resulting in crosslinking (pg. 16). Sengupta falls outside the scope of the instant claims because the amount of peroxide added is outside the claimed range, because the melt index of the tubular LDPE is outside the claimed range, and because Sengupta does not teach the MFI or melt strength of the polyethylene after extrusion.
Araki teaches forming LDPE having a melt flow rate of 0.1-300 g/10 min and a terminal vinyl group number of 0.4 or more per 1000 carbon atoms (abstract). The LDPE of Araki falls outside the scope of the instant claims because Araki teaches an amount of terminal vinyl groups which fall outside the claimed range.

Because a process for obtaining polyethylene with an MFI of at least 4 g/10 minutes and a melt strength of at least 8.0 cN, comprising extruding LDPE with an MFI of at least 5 g/10 minutes and a vinyl content of less than 0.25 terminal vinyl groups per 1000 C-atoms in the presence of 500-5,000 ppm of an organic peroxide wherein the LDPE is tubular LDPE of claim 16 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764